                                             WWW.MKCLAWGROUP.COM
                                        LAW OFFICES OF MICHAEL K. CHONG, LLC

               NEW YORK:                            FORT LEE:                                HOBOKEN:
     1250 BROADWAY, 36TH FL. STE. 300       2 EXECUTIVE DRIVE, STE. 240              300 HUDSON STREET. STE. 10
        NEW YORK, NEW YORK 10001            FORT LEE, NEW JERSEY 07024               HOBOKEN, NEW JERSEY 07024
              (212) 726-1104                      (201) 947-5200                           (201) 708-6675
            FAX (212) 726-3104                  FAX (201) 708-6676                      FAX (201) 708-6676

                                              * Please Reply to: FORT LEE          EMAIL: MKC@MKCLAWGROUP.COM



                                                    July 14, 2021

    Via ECF; Total Pages: 1
    Hon. Sarah L. Cave, U.S.M.J.
    United States Courthouse
    Southern District of New York
    500 Pearl Street
    New York, NY 10007-1312

                    Re:      Juscinska v. Easton & Porter Group LLC
                             Docket No.: 1:21-cv-04209-PGC-SLC

    Dear Judge Cave:

            This office represents defendant in the above referenced matter. I have conferred with
    Plaintiff's counsel, and counsel jointly respectfully request a 30-day adjournment of the Initial
    Conference currently scheduled for Tuesday, August 10, 2021, at 11:00 a.m. The parties are engaged
    in substantive settlement discussions, and seek to potentially resolve this matter within that time. In
    addition, I have a previously scheduled matter on that date that cannot be rescheduled. This is the first
    request for an adjournment in this matter.

            Thank you for your consideration and kind courtesies in addressing this matter.

                                                                      Respectfully submitted,
The parties' letter-motion requesting an adjournment of
the August 10, 2021 Initial Conference (ECF No. 14) is
GRANTED, and the Initial Conference is ADJOURNED until
                                                                      Michael K. Chong
Tuesday, September 14, 2021 at 3:00 pm in Courtroom
                                                                      Michael K. Chong, Esq.
18A, 500 Pearl Street, New York, New York. The terms of
the Initial Case Management Scheduling Order (ECF No.
13) are incorporated by reference.

The Clerk of Court is respectfully directed to close ECF No.
14.

SO ORDERED
    MKC/hw7/15/2021
    cc: Erik Matthew Bashian, Esq.
